               Case 4:19-cv-01668-YGR Document 37-1 Filed 09/13/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA

 9

10

11    “LILY,” et al                                        Case No: 19-CV-01668-YGR
12
                                                           DECLARATION OF CAROL L.
13            Plaintiff,                                   HEPBURN IN SUPPORT OF PLANTIFFS’
                                                           REQUEST FOR JUDICIAL NOTICE
14       v.
15                                                         NOTE ON MOTION CALENDAR:

16    KENNETH BRESLIN,
                                                           Date: OCTOBER 9, 2019
17
                                                           Time: 2:00 P.M.
18                                                         Judge: Honorable Yvonne Gonzalez Rogers,
                                                           United States District Court Judge
              Defendant.
19

20

21

22            CAROL L. HEPBURN hereby declares the following to be true and correct under penalty
23   of perjury of the laws of the State of Washington:
24            1.      I am one of the attorneys representing the Plaintiffs herein.
25            2.      Attached hereto are documents pertinent to the Defendant’s Motion to Dismiss the
26
                      Complaint herein as follow:
27

28    DECLARATION OF CAROL L. HEPBURN
      IN SUPPORT OF PLAINTIFFS’ REQUEST
29    FOR JUDICIAL NOTICE

30

31
             Case 4:19-cv-01668-YGR Document 37-1 Filed 09/13/19 Page 2 of 3



 1           Exhibit 1: is a true and correct copy of the March 1, 2018 Minute Order Regarding
 2
     Entry and Acceptance of Guilty Plea filed at ECF 68 in United States v. Kenneth Breslin, United
 3
     States District Court, Northern District of California, No. 4:16-CR-00515-YGR;
 4

 5

 6           Exhibit 2: is a true and correct copy of the August 30, 2019 Plea Agreement filed at

 7   ECF 67 in United States v. Kenneth Breslin, United States District Court, Northern District of
 8
     California, No. 4:16-CR-00515-YGR;
 9

10
            Exhibit 3: is a true and correct copy of the May 31, 2018 Judgment and Appended
11

12   Stipulation Regarding Restitution and Order filed at ECF 80 in United States v. Kenneth Breslin,

13   United States District Court, Northern District of California, No. 4:16-CR-00515-YGR;
14

15
            Exhibit 4: is a true and correct copy of the August 30, 2019 Order Denying Motion to
16
     Dismiss filed at ECF 42 in Amy, et al v. Randall Steven Curtis, United States District Court,
17

18   Northern District of California, No. 4:19-CV-02184-PJH;

19

20
            Exhibit 5: is a true and correct copy of the October 19, 2018 Findings and
21
     Recommendation filed at ECF 38 in N.S. v. Steven Douglas Rockett, United States District Court,
22
     District of Oregon, No. 3:16-CV-2171-AC;
23

24

25

26

27

28    DECLARATION OF CAROL L. HEPBURN
      IN SUPPORT OF PLAINTIFFS’ REQUEST
29    FOR JUDICIAL NOTICE

30

31
             Case 4:19-cv-01668-YGR Document 37-1 Filed 09/13/19 Page 3 of 3



 1          Exhibit 6: is a true and correct copy of the November 28, 2018 Order filed at ECF 44 in
 2
     N.S. v. Steven Douglas Rockett, United States District Court, District of Oregon, No. 3:16-CV-
 3
     2171-AC.
 4

 5

 6          DATED this 13th day of September, 2019, at Seattle, Washington.

 7                                               CAROL L. HEPBURN, P.S.
 8
                                                 /s Carol L. Hepburn
 9                                               Carol L. Hepburn, Pro Hac Vice
                                                 200 First Avenue West, #550
10                                               Seattle, WA 98119
                                                 (206) 957-7272
11
                                                 (206) 957-7273 fax
12                                               carol@hepburnlaw.net
                                                 Attorney for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    DECLARATION OF CAROL L. HEPBURN
      IN SUPPORT OF PLAINTIFFS’ REQUEST
29    FOR JUDICIAL NOTICE

30

31
